Citation Nr: 0636674	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  03-17 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1979, July 1981 to July 1984, and from October 1990 
to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating determination 
of the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The veteran appeared at a Travel Board hearing before the 
undersigned in May 2005.  

This matter was previously before the Board in August 2005, 
at which time it was remanded for further development.  


FINDING OF FACT

A psychiatric disorder was not demonstrated during the 
veteran's period of active service and it is not related to a 
period of active duty or to his service-connected lipomas.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated 
during the veteran's period of active military service nor is 
it etiologically related to his service-connected lipomas.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The September 2005 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate the claim.  
The VCAA letter also told the veteran what types of evidence 
VA would undertake to obtain and what evidence the veteran 
was responsible for obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The September 2005 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim; however, he was not properly provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  As 
the Board concludes below that the preponderance of the 
evidence is against the claim, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The veteran was also afforded 
a VA examination.

The veteran's representative has contended that the opinion 
requested in the Board's remand was not complied with, as a 
VA examiner did not render an opinion as to whether it was at 
least as likely as not that the veteran's current psychiatric 
disorder was related to his period of service.  The 
representative noted that the examiner reported that he could 
not provide an opinion without resort to speculation.

The VA examiner did acknowledge that the question was whether 
it was at least as likely as not that the veteran's current 
depression was related to service.  The examiner concluded 
that he could not answer this question without resort to 
speculation.  The representative argues that this is not 
responsive, inasmuch as speculation is "innately intertwined 
in the examiner's line of work."  The Court has, however, 
held that a speculative opinion cannot be the basis for 
establishing service connection.  Obert v. Brown, 5 Vet. App. 
30 (1993).  The examiner's opinion that a link could not be 
established without speculation is thus, essentially a 
finding that it was less likely than not that there was a 
link between current depression and service.

Service Connection

Service connection will be granted for disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310 and compensation is 
payable for the degree of aggravation of a nonservice- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran maintains that his current psychiatric disorder 
is related to either his period of service in the Gulf War or 
to his service-connected lipomas.  

The veteran's available service medical records do not reveal 
any complaints or findings of a psychiatric disorder in 
service.  At the time of a January 1990 physical examination, 
normal psychiatric findings were reported.  On his January 
1990 report of medical history, the veteran checked the 
"no" boxes when asked if he had or had ever had depression 
or excessive worry; loss of memory or amnesia; nervous 
trouble of any sort; or frequent trouble sleeping.  At the 
time of a November 1993 physical examination, normal 
psychiatric findings were again reported.  The veteran again 
checked the "no" boxes when asked if he had or had ever had 
depression or excessive worry; loss of memory or amnesia; 
nervous trouble of any sort; or frequent trouble sleeping.

At the time of a May 1995 Gulf War examination, the veteran 
was diagnosed as having depression/anxiety reaction.  The 
date of onset was not reported, but the veteran indicated 
that all reported symptoms had begun in October 1991.

In June 1995, the veteran was seen with complaints of memory 
loss, chronic fatigue, lack of concentration, occasional 
diarrhea, short temper with his children, and depressed mood.  
It was noted that the veteran had a history of being 
depressed and lonely especially after his divorce.  The 
assessment was anxiety disorder not otherwise specified.

The veteran was noted to be feeling depressed and lonely, 
especially after his divorce.  A diagnosis of anxiety 
disorder, NOS, was rendered.  In August 1995, the veteran was 
noted to be being treated for depression.  At the time of 
September and November 1995 outpatient visits, the veteran 
was noted to be being treated for depression.  

At the time of a February 1996 visit, the veteran was found 
to have a past medical history of depression/anxiety.  

Treatment records received subsequent to this time reveal 
continuing diagnoses of depression and a major depressive 
disorder.

In a letter dated in January 2002, the veteran's mother 
indicated that after the veteran's service in the Gulf War 
she noticed that he would become agitated at times.  

A February 2003 treatment record shows that the veteran was 
diagnosed as having recurrent major depressive disorder, 
moderate, with anxious mood, caffeine dependence, and alcohol 
dependence in remission.  The examiner indicated that the 
precipitating stressor was probable surgery for recurrent 
lipomas which would cause financial stress due to his 
inability to work.  

In March 2003, the veteran's representative submitted several 
letters from various individuals in support of the veteran's 
claim.  M. R., an individual who had served with the veteran 
in the Reserves indicated that the veteran was in good health 
prior to going to the Gulf area.  He noted that the veteran 
had a growing problem with aggression following his return 
from the Gulf War.  

In a letter dated in February 2003, the veteran's wife 
indicated that she had known him since February 2001.  She 
observed that he had become increasingly aggressive since 
that time.  He would become agitated by little things and now 
had daily episodes of frustration and unusual verbal 
outbursts.  

In March 2004, the veteran was afforded a VA examination.  
The examiner noted that the veteran's claims folder had been 
reviewed prior to the examination.  At the time of the 
examination, the veteran indicated that he had been anxious 
since 1993 or 1994.  He noted that he was having trouble 
speaking lately.  Following examination, the examiner 
rendered a diagnosis of depressive disorder, NOS.  He stated 
that he did not find evidence that the veteran's depression 
was secondary to his lipoma.  He noted that a previous MMPI 
interpretation without interviewing the veteran revealed 
significant depression and considerable somatic 
preoccupation.  The examiner stated that it was certainly 
possible that the veteran had a somatization disorder of some 
type.  

In a May 2004 addendum, the examiner wrote that at the time 
of his March 2004 VA examination, he did not find evidence of 
difficulty with concentration or memory problems.  He 
observed that the veteran was diagnosed with a depressive 
disorder and that it was certainly not uncommon for 
individuals with depression to have difficulty concentrating 
and some memory problems.  He noted that it was entirely 
possible that the veteran's complaints of concentration 
difficulties and memory problems could be secondary to his 
depression.  He also indicated that the veteran's fatigue 
could be related to his depression.  He further observed that 
the veteran might have a somatization disorder which would 
certainly explain the extent to which the physical symptoms 
might or might not be substantiated upon examination.  He 
noted that the etiology of the veteran's depression was quite 
unclear.  

At his May 2005 hearing, the veteran testified that he did 
not have a nervous problem in service.  He noted that he 
started having it in 1991 or 1992.  The veteran stated that 
he was not diagnosed with anxiety while in the Reserves.  He 
reported that he had currently been diagnosed with 
depression.  The veteran stated that his MOS in service was 
combat trooper and that he served with combat engineers.  He 
noted that he was exposed to combat when he became misplaced 
with his unit one night and drove into firefights.  He stated 
that he noticed his anxiety/depression upon his return from 
the Gulf War.  He said that he had not been bothered from a 
psychiatric standpoint prior to his service in the Gulf War.  
He noted that he was more short-tempered upon his return, and 
subsequently received treatment at an Air Force Base.   

In August 2005, the Board remanded this claim for further 
development, to include returning the claims folder to the VA 
examiner who had conducted the previous examination and 
requesting that he render an opinion as to whether it was at 
least as likely as not that any current psychiatric disorder 
was related to the veteran's period of service.   

In a March 2006 addendum, the March 2004 VA examiner noted 
that he had been asked to render an opinion as to whether it 
was at least as likely as not that the veteran's psychiatric 
disability began in service or was otherwise related to 
service.  The examiner noted that that the veteran was 
treated in service.  He further observed that there were 
references to depression and anxiety in his file and that he 
apparently had several sessions and had responded well to 
medication.  He noted that in February 2003 there was a 
reference to the veteran reporting a one year history of 
increasing fatigue, poor concentration, decreased interest, 
increased appetite, and change in sleep.  The examiner 
further noted that he had previously diagnosed the veteran as 
having a depressive disorder, NOS.  

The examiner stated that as he noted in May 2004, the 
complaints that the veteran reported dealt with concentration 
problems and memory problems which were not noted on 
examination but were possibly related to his depression.  The 
examiner indicated that he did not know how to answer the 
question of whether the veteran's currently diagnosed 
depression was related to the depression noted in the 
military.  He stated that the etiology of the veteran's 
depression was unclear and that while it was possible that 
the current depression was a manifestation of that depression 
he knew no way of assessing that without resorting to 
speculation.  

Analysis

Turning to the three elements needed for service connection, 
the element of a current disability is clearly satisfied.  
The veteran has a current psychiatric disability diagnosed as 
depressive disorder, not otherwise specified.

The veteran has reported that he had no psychiatric symptoms 
during active service, and the service medical records do not 
report any psychiatric symptomatology.  Although the VA 
examiner reported that the veteran had been treated for 
depression in service, there is absolutely no basis for this 
statement, and it was obviously made in error.

The veteran was reportedly exposed to combat and is service 
connected for a lipoma.  To the extent he contends that he 
developed a psychiatric disability as the result of combat or 
lipoma, the element of an in-service injury or disease is 
satisfied.

The missing element in this case is a link between the 
current psychiatric disability and service.  At January 1990 
and November 1993 physical examinations, normal psychiatric 
findings were reported.  Furthermore, on January 1990 and 
November 1993 reports of medical history, the veteran checked 
the "no" boxes when asked if he had or had ever had 
depression or excessive worry; loss of memory or amnesia; 
nervous trouble of any sort; or frequent trouble sleeping.  
In addition, the veteran testified that he never received 
treatment for any psychiatric disorder while on active duty.  

Psychiatric disability was not documented until 1995, and 
there was no indication of symptoms until after service.  

The statements from various individuals who noticed a change 
in the veteran's demeanor subsequent to his return from 
service in the Gulf War do not report a continuity of 
symptomatology linking the changes to service.  As lay 
persons, they would not be competent to say that the changes 
were the result of events in service.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
482 (1992).  

Likewise, the veteran is not qualified to render an opinion 
that any currently diagnosed disorder is related to his 
period of service.  Moreover, there has been no competent 
medical evidence submitted relating any currently diagnosed 
psychiatric disability to the veteran's period of service.

The veteran's representative has argued that there is no 
competent opinion against a link between current psychiatric 
disability and service, service connection is warranted.  
Case law is clear that there must be competent evidence 
linking a claimed disability to service.  Caluza.

As discussed earlier the only competent opinions, those 
issued by the VA examiner in 2002 and 2004 do not link the 
claimed disability to service.

As to the veteran's claim that his current psychiatric 
diagnosis is related to his service-connected lipomas, the 
Board again notes that the veteran is not qualified to render 
such an opinion.  See Espiritu.  

In a February 2003 treatment record, the veteran was 
diagnosed as having recurrent major depressive disorder, 
moderate, with anxious mood, caffeine dependence, and alcohol 
dependence in remission with the examiner noting that the 
precipitating stressor was probable surgery for recurrent 
lipomas which would cause financial stress due to his 
inability to work.  This statement is inconsistent with other 
clinical records showing the onset of depression prior to the 
surgery for lipomas, and linking the depression to a divorce.

The March 2004 VA examiner concluded that the veteran's 
depression was not secondary to his service-connected lipoma.  
This was based upon a review of the record and a 
comprehensive examination.  The Board is giving more weight 
to the March 2004 VA examiner's opinion because it was based 
on a review of the record, and unlike the 2003 treatment 
record, is consistent with those records.

As a veteran of the Gulf War the veteran is potentially 
entitled to service connection for qualifying chronic 
disabilities.  These include undiagnosed illness, certain 
medically unexplained chronic multisystem illnesses, and 
those disabilities determined by VA to warrant the 
presumption.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317 (2006).  

The veteran's psychiatric symptoms have been attributed to 
diagnosed illnesses.  The diagnosed illnesses are not among 
the medically unexplained illnesses or diagnosed illnesses 
subject to presumptive service connection under 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran has a psychiatric disorder that is 
etiologically related to active service or to his service-
connected lipomas.  The appeal is accordingly denied.


ORDER

Service connection for a psychiatric disorder variously 
diagnosed as generalized anxiety disorder and major 
depressive disorder is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


